Exhibit 10.1

Loan No. RIE539S01A

 

STATUSED REVOLVING CREDIT SUPPLEMENT

                THIS SUPPLEMENT to the Master Loan Agreement dated February 24,
2004 (the “MLA”), is entered into as of February 17, 2005, and effective
February 22, 2005 (“Effective Date”),  between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”), and
amends and restates the Supplement dated February 24, 2004 and numbered
RIE539S01.

 

                SECTION 1.         The Revolving Credit Facility.  On the terms
and conditions set forth in the MLA and this Supplement, CoBank agrees to make
loans to the Company during the period set forth below in an aggregate principal
amount not to exceed, at any one time outstanding, the lesser of $25,000,000.00
(the “Commitment”), or the “Borrowing Base” (as calculated pursuant to the
Borrowing Base Report attached hereto as Exhibit A).  Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

                SECTION 2.         Purpose.  The purpose of the Commitment is to
finance the inventory and receivables referred to in the Borrowing Base Report.

                SECTION 3.         Term.  The term of the Commitment shall be
from the Effective Date hereof, up to and including February 20, 2006, or such
later date as CoBank may, in its sole discretion, authorize in writing.

 

                SECTION 4.         Interest.  The Company agrees to pay interest
on the unpaid balance of the loans in accordance with one or more of the
following interest rate options, as selected by the Company:

                        (A)      Weekly Quoted Variable Rate.  At a rate per
annum equal at all times to the rate of interest established by CoBank on the
first Business Day of each week.  The rate established by CoBank shall be
effective until the first Business Day of the next week.  Each change in the
rate shall be applicable to all balances subject to this option and information
about the then current rate shall be made available upon telephonic request.

                        (B)      Quoted Rate.   At a fixed rate per annum to be
quoted by CoBank in its sole discretion in each instance.  Under this option,
rates may be fixed on such balances and for such periods, as may be agreeable to
CoBank in its sole discretion in each instance, provided that:  (1) the minimum
fixed period shall be 30 days; (2) amounts may be fixed in increments of
$500,000.00 or multiples thereof; and (3) the maximum number of fixes in place
at any one time shall be 10.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or

 

--------------------------------------------------------------------------------


fixed for an additional period in accordance with the terms hereof. 
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans.  All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company’s local
time.  Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.

                SECTION 5.         Promissory Note.  The Company promises to
repay the unpaid principal balance of the loans on the last day of the term of
the Commitment.  In addition to the above, the Company promises to pay interest
on the unpaid principal balance of the loans at the times and in accordance with
the provisions set forth in Section 4 hereof.  This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth in the Supplement being amended and restated
hereby.

                SECTION 6.         Borrowing Base Reports, Etc.  The Company
agrees to furnish a Borrowing Base Report to CoBank at such times or intervals
as CoBank may from time to time request.  Until receipt of such a request, the
Company agrees to furnish a Borrowing Base Report to CoBank within 50 days after
each month end calculating the Borrowing Base as of the last day of the month
for which the Report is being furnished.  However, if no balance is outstanding
hereunder on the last day of such month, then no Report need be furnished. 
Regardless of the frequency of the reporting, if at any time the amount
outstanding under the Commitment exceeds the Borrowing Base, the Company shall
immediately notify CoBank and repay so much of the loans as is necessary to
reduce the amount outstanding under the Commitment to the limits of the
Borrowing Base.

                SECTION 7.         Letters of Credit.  If agreeable to CoBank in
its sole discretion in each instance, in addition to loans, the Company may
utilize the Commitment to open irrevocable letters of credit for its account. 
Each letter of credit will be issued within a reasonable period of time after
receipt of a duly completed and executed copy of CoBank’s then current form of
application or, if applicable, in accordance with the terms of any CoTrade
Agreement between the parties, and shall reduce the amount available under the
Commitment by the maximum amount capable of being drawn thereunder.  Any draw
under any letter of credit issued hereunder shall be deemed an advance under the
Commitment.  Each letter of credit must be in form and content acceptable to
CoBank and must expire no later than the maturity date of the loans. 
Notwithstanding the foregoing or any other provision hereof, the maximum amount
capable of being drawn under each letter of credit must be statused against the
Borrowing Base in the same manner as if it were a loan, and in the event that
(after repaying all loans) the maximum amount capable of being drawn under the
letters of credit exceeds the Borrowing Base, then the Company shall immediately
notify CoBank and pay to CoBank (to be held as cash collateral) an amount equal
to such excess.

                SECTION 8.         Servicing Fee.  The Company agrees to pay to
CoBank a servicing fee on the average daily balance for each calendar quarter at
the rate of 1/10 of 1% per annum (calculated on a 360 day basis), payable
quarterly in arrears by the 20th day following such calendar quarter.

 

--------------------------------------------------------------------------------


                SECTION 9.         Amendment Fee.  In consideration of the
amendment, the Company agrees to pay to CoBank on the execution hereof a fee in
the amount of $6,000.00.

 

                IN WITNESS WHEREOF, the parties have caused this Supplement to
be executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

By:

 

 

By:

/s/ Thomas Friezen

 

 

 

 

 

Title:

 

 

Title:

CFO

 

 

 